Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022, has been entered.

Status of the Claims
 	 Claims 1-16 and 18-19 are pending.
Applicants arguments filed on 05/06/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 05/06/2022, have each been entered into the record. Applicants have amended claim 1. Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 13-14 are directed to a non-elected composition further comprising an additional therapeutic agent (see Remarks filed on 01/22/2020). Therefore, claims 1-12, 15-16 and 18-19 are subject of the Office action below.
Election of Invention
Applicants’ reiteration of the traversal of the withdrawal of claims 13-14 (see page 4 of Remarks filed on 05/06/2022, have been fully considered but they are not found to be persuasive.
This is because Applicants elected without traverse, a species of metronidazole composition that does not require an additional therapeutic agent (see Remarks filed on 01/22/2020 and Office action mailed on 03/06/2020).

Withdrawn Rejections
Claim Rejections - 35 USC § 103-Withdrawn
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-12 and 15-16 under 35 U.S.C. 103 as being unpatentable over Armstrong in view of: i) Hoosen; and ii) Austin, is withdrawn because of the amendment of claim 1 to: i) delete the limitation “relieving pain, reducing swelling and/or promoting wound healing in a patient”; and ii) newly recite the limitation “treating”.
The rejection of claims 1-12 and 15-16 under 35 U.S.C. 103 as being unpatentable over Armstrong in view of: i) Lee; and ii) Selim, is withdrawn because of the amendment of claim 1 to: i) delete the limitation “relieving pain, reducing swelling and/or promoting wound healing in a patient”; and ii) newly introduce the limitation “treating”.
The rejection of claims 1-12, 15-16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Armstrong in view of: i) Hoosen; and ii) Austin as applied to claims 1-12 and 15-16 above, and further in view of: i) Charbonnel; and ii) Chow, is withdrawn because of the amendment of claim 1 to: i) delete the limitation “relieving pain, reducing swelling and/or promoting wound healing in a patient”; and ii) newly introduce the limitation “treating”.



Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by the Applicants’ Amendment to the Claims 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Pub. No. 20130217741, published 08/22/2013, cited in the previous Office action) in view of: 1) Wren (J. Clinical Pathology, 1977, 30, 1025-1027); 2) Obiso et al (hereinafter, “Obiso”, Infection and Immunity, 1995, 63, 3820-3826); and 3) Austin (J. Clinical Microbiology, 2005, 43(9), 4492-4497, cited in the previous Office action).
	The Applicants claim a method for treating tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis, comprising applying from about 5 wt% to 25 wt% of a topical metronidazole composition in a pharmaceutically acceptable carrier, to an area of skin having the tissue damage.
Similar to method claim 1, Armstrong teaches a method for treating tissue damage comprising applying from about 5 wt% to 12.5 wt% of a topical metronidazole composition in a pharmaceutically acceptable non-aqueous vehicle, to the damaged area of the skin and tissue of patients. Over the course of treatments, the patients experienced significant pain relief and wound healing. Please see abstract, ¶s 0011, 0018, Examples 1-5 and reference claims 1-16. 
The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment (see abstract).  
The claimed range of from about 5 wt% to 25 wt% of metronidazole overlaps or lies within the range disclosed by Armstrong because Armstrong teaches from about 5 wt% to 12.5 wt% of metronidazole (see discussions above). Therefore, the selection of specific amount of metronidazole, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. For example, Armstrong at ¶ 0059, states:
“Actual dosage levels of active ingredients in the pharmaceutical compositions of this invention may be varied so as to obtain an amount of the active compound(s) that is effective to achieve the desired therapeutic response for a particular patient, compositions, and mode of administration. It is within the skill of the art to start doses of the pharmaceutical compound at levels lower than required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved” (emphasis added).

It is noted that no criticality has been demonstrated in the specification with regard to the application of the claimed range of from about 5 wt% to 25 wt% of metronidazole.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of from about 5 wt% to 25 wt% of metronidazole in instant claim 1 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
According to Armstrong, oral and intravenous forms of metronidazole is frequently associated with a number of serious side effects, which include, but not limited to: 
1) GI manifestations (nausea, vomiting, a metallic taste in the mouth or inflammation of oral cavity), see ¶ 0006.
2) neurological side effects (numbness or tingling of the extremities), which can be debilitating, often irreversible, and necessitate stopping metronidazole. Please see ¶ 0006.
3) Life-threatening serious hematological cardiovascular or renal complications (see ¶ 0006).
4) Overgrowth of opportunistic organisms (see ¶ 0006). 
5) Adverse interaction with other medications (see ¶ 0006).
One advantage of the composition is that topical administration of metronidazole results in a primarily local effect, and thus, side effects observed from systemic administration are avoided (see abstract).	
Furthermore, Armstrong discloses that topical metronidazole has previously been used for a number of skin conditions or as a topical vaginal preparation in the treatment of vaginal infections. However, these preparations are contained in a medium containing alcohol, which would result in stinging and burning when used on damaged skin or exposed to tissue in a wound. Thus, it would be advantageous to provide a topical composition that overcomes the shortcomings of the prior art. Please see ¶ 0007. 
Armstrong is not explicit in teaching tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis.
	However, a person skilled in the art would have had a reasonable expectation of success in treating tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis because at the time the instant invention was filed, it was known in the art that:
1) Bacteroides species are the most common organisms isolated from the exudate of Bartholin’s abscess;
2) Bacteroides species produce enterotoxin that can cause tissue damage; and
3) Bacteroides species are susceptible to topical metronidazole.
For example:
1) Wren teaches that Bacteroides species are the most common organisms isolated from the exudate of Bartholin’s abscess (see abstract).
2) Obiso teaches that Bacteroides species produce enterotoxin that can cause tissue damage (see abstract).
3) Austin teaches Bacteroides species among the polymicrobial that are susceptible to topical metronidazole (see last ¶ on page 4494 through page 4495 and Table 1). Austin relates to the susceptibility of polymicrobial to metronidazole (see abstract).
Therefore, at the instant invention was filed, one skilled in the art would have found it obvious to modify Armstrong with Wren, Obiso and Austin, in order to apply a topical composition comprising metronidazole in a non-aqueous vehicle, to the damaged area of the skin and tissue of patients, wherein the tissue damage is as a result of at least one condition (e.g., Bartholin’s abscess). 
This is because:
1) Similar to method claim 1, Armstrong teaches a method for treating tissue damage comprising applying from about 5 wt% to 12.5 wt% of a topical metronidazole composition in a pharmaceutically acceptable non-aqueous vehicle, to the damaged area of the skin and tissue of patients. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above.
2) Wren teaches that Bacteroides species are the most common organisms isolated from the exudate of Bartholin’s abscess. Please see discussions above.
3) Obiso teaches that Bacteroides species produce enterotoxin that can cause tissue damage. Please see discussions above.
4) Austin teaches Bacteroides species among the polymicrobial that are susceptible to topical metronidazole. Austin relates to the susceptibility of polymicrobial to metronidazole. Please see discussions above.
A person skilled in the art would have had a reasonable expectation that the application of the topical metronidazole composition to the damaged area of the skin and tissue of patients, would treat damaged tissue in the patients.
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 2, Armstrong teaches non-aqueous carrier (see discussions above).
Regarding claim 3, Wren teaches Bartholin’s abscess (see discussions above).
Regarding claim 4, Armstrong teaches metronidazole at 10 wt% (see Example 5).
Regarding claims 5-6, Armstrong teaches white petroleum (USP). Please see ¶ 0013 and reference claim 7. 
Regarding claim 7, Armstrong teaches, wherein the composition can be formulated in the form of an ointment, lotion, gel, foam or cream (see ¶ 0015 and reference claim 8).
Regarding claims 8-9, Armstrong teaches that dose of metronidazole for each application is preferably between from about 125 mg to about 1250 mg, more preferably between from about 125 mg to about 375 mg and most preferably about 250 mg. Please see ¶ 0024 and reference claims 9-11.
The claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9), are art-recognized variables (see discussions above), overlaps or lies within the range disclosed by Armstrong because Armstrong teaches that dose of metronidazole for each application is preferably between from about 125 mg to about 1250 mg, more preferably between from about 125 mg to about 375 mg and most preferably about 250 mg (see discussions above). Therefore, the selection of specific amount of metronidazole, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. For example, Armstrong at ¶ 0059, states:
“Actual dosage levels of active ingredients in the pharmaceutical compositions of this invention may be varied so as to obtain an amount of the active compound(s) that is effective to achieve the desired therapeutic response for a particular patient, compositions, and mode of administration. It is within the skill of the art to start doses of the pharmaceutical compound at levels lower than required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved” (emphasis added).

It is noted that no criticality has been demonstrated in the specification with regard to the application of the claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9).
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed metronidazole dosage range of: i) from about 125 mg to about 1250 mg (claim 8); and ii)   from about 125 mg to about 375 mg (claim 9), overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 10, Armstrong teaches, wherein the composition can be applied between from 2 to 4 times daily. Please see ¶ 0024 and reference claim 12.
Regarding claim 11, Armstrong teaches a composition having a fluffy texture (see Example 1 and reference claim 13).
Regarding claim 12, Armstrong teaches metronidazole as the sole active agent (see Example 1).
The invention of claim 1 is further limited by claims 15-16, to means by which the topical composition is applied over the area of the skin. Specifically, claims 15-16 require that the composition is applied by: i) hand rubbing the composition over the entire area of the skin (claim 15); or ii) using applicator pads, swabs, roller bottles, felt tip, or sponge tip applicators (claim 16).
Regarding claims 15-16, Armstrong at ¶ 0034, states:
“Without wishing to be bound by any particular theory, it is believed that the use of metronidazole by direct application to the diseased or otherwise affected is primarily a local effect. Minimal systemic absorption is observed and therefore systemic side effects are effectively reduced or eliminated. As such, the dose of metronidazole can be altered for specific tissue and applied directly to the diseased or otherwise effected area thereby increasing the efficacy of the medication.” (emphasis added).

Accordingly, since Armstrong implicitly provides guidance for any means to directly apply the composition to the area of tissue damage (see discussions above), an artisan of the ordinary skill would have had a reasonable expectation that a direct application of a topical metronidazole composition to the damaged skin area by any of the means recited in claims 15-16, would for example, relief pain and/or promote wound healing in the patient. A person skilled in the art would have reasonably expected that any means employed in applying the topical metronidazole composition to the damaged skin area, would result in, for example, relieving pain and/or promoting wound healing in the patient. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The claimed means don’t provide an unexpected result, unless evidence to the contrary. Therefore, claims 15-16 are obvious over Armstrong, Wren, Obiso and Austin.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of: 1) Wrenn; 2) Obiso; and 3) Austin, as applied to claims 1-12 and 15-16 above, and further in view of: i) Charbonnel (La Revue de medicine interne, 2012, 33, 643-645, cited in the previous Office action); and ii) Chow (Antimicrobial Agents and Chemotherapy, 1978, 13(3), 416-418, cited in the previous Office action).
The limitations of claims 1-12 and 15-16, as well as the corresponding teachings of Armstrong, Wren, Obiso and Austin, are described above and hereby incorporated into the instant rejections.
The invention of claims 18-19, are similar to claim 1, however, claims 18-19, differ slightly from claim 1 in that the claims require, wherein the tissue damage is as a result of: i) cellulitis (claim 18); and ii) superficial thrombophlebitis (claim 19).
Armstrong, Wren, Obiso and Austin differ from claims 18-19 only insofar as the cited references do not combine to explicitly teach the limitation of claims 18-19.
Charbonnel is cited for disclosing Campylobacter fetus as the causative agent for cellulitis and superficial thrombophlebitis, which can be treated with antibiotic therapy (see abstract).
Chow is cited teaching the susceptibility of Campylobacter fetus to antimicrobial agents such as metronidazole (see title of the article, abstract and Table 2).
Therefore, it would have been obvious to modify Armstrong, Wren, Obiso and Austin with Charbonnel and Chow in order to apply a topical metronidazole to a cellulitis and superficial thrombophlebitis patient with damaged surface skin and tissues due to Campylobacter fetus infected, with a reasonable expectation of treating tissue damage in the patient. 
This is because:
 1) Armstrong, Wren, Obiso and Austin with Charbonnel and Chow, combine to provide a pharmaceutical approach to using a topical metronidazole for treating tissue damage in patients. The damaged surface skin and tissues are due to: i) inflammatory skin conditions; ii) thermal, chemical or electrical burns; iii) infections; or iv) radiation treatment. Please see discussions above; and
2) Charbonnel and Chow combine to teach: 1) Campylobacter fetus as the causative agent for cellulitis and superficial thrombophlebitis, which can be treated with antibiotic therapy; and 2) the susceptibility of Campylobacter fetus to antimicrobial agents such as metronidazole. Please see discussions above.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Non-Statutory Obviousness-Type Double Patenting
New Grounds of Rejection Necessitated by the Applicants’ Amendment to the Claims 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos: 1) 10,653,671 (claims 1-15); and 2) 10,881,640 (claims 1-12), in view of Armstrong, Wren, Obiso, Austin, Charbonnel and Chow (see discussions above).
The corresponding teachings of Armstrong, Wren, Obiso, Austin, Charbonnel and Chow are discussed in the rejections under 35 U.S.C. 103 above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patents are similarly drawn to a method of treating tissue damage with a topical metronidazole composition.
For example, the claims of the instant application are drawn to a method of treating tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis, with a topical metronidazole composition (see instant claim 1), whereas, the claims of the cited patents, e.g., reference pated No. 10,653,671, are directed to a method of treating tissue damage caused by sunburn, burns from cancer therapy, chemical burns, electrical burns, or thermal burns, with a topical metronidazole composition (see reference patent claim 1).
The cited patents are not explicit in claiming a method of treating tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis.
However, Armstrong, Wren, Obiso, Austin, Charbonnel and Chow combined to teach a method of treating tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis, with a topical metronidazole composition. Please see discussions above.
Accordingly, the selection of a method of using a topical metronidazole composition, in order to treat tissue damage caused by Bartholin’s cyst, Bartholin’s sinus, Bartholin’s abscess, cellulitis or superficial thrombophlebitis, from the reference patent embodiment, would have been obvious in view of Armstrong, Wren, Obiso, Austin, Charbonnel and Chow.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629